Citation Nr: 0808324	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the left foot.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  His DD 214 reflects that he received the 
Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

It is noted that the veteran had requested a hearing in his 
March 2006 substantive appeal.  However, he later cancelled 
that request.  


FINDING OF FACT

The objective evidence of record fails to show that no left 
leg function remains other than that which would be equally 
well served by an amputation stump at the site of election 
below the knee with the use of a suitable prosthetic 
appliance.  


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
loss of use of the left foot have not been met. 38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in April 2005 and August 2005 
that informed him of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

The veteran is claiming entitlement to special monthly 
compensable (SMC) based on loss of use of the left foot the 
need for regular aid and attendance.  His claim was received 
on February 28, 2005.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

38 U.S.C.A. § 1114(k) provides for special monthly 
compensation if the veteran, as the result of service- 
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs, or one foot, or 
one hand, or both buttocks, or blindness of one eye, having 
only light perception, or has suffered complete organic 
aphonia with constant inability to communicate by speech, or 
deafness of both ears, having absence of air and bone 
conduction.

Under 38 U.S.C.A. § 1114(l), special monthly compensation 
applies if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.

38 U.S.C.A. § 1114(n) provides special monthly compensable 
where the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prosthesis in place, has suffered 
the anatomical loss or loss of use of both legs so near the 
hip as to prevent the use of prosthetic appliances, or has 
suffered the anatomical loss of one arm and one leg so near 
the shoulder and hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of both eyes, 
or has suffered blindness without light perception in both 
eyes.

Under 38 U.S.C.A. § 1114(o), special monthly compensable is 
warranted where the veteran, as the result of service- 
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through 
(n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered service-connected 
total blindness with 5/200 visual acuity or less, or if the 
veteran has suffered service-connected total deafness in one 
ear or bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 40 
percent or more disabling and the veteran has also suffered 
service-connected blindness having only light perception or 
less, or if the veteran has suffered the anatomical loss of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.

As set forth under 38 U.S.C.A. § 1114(p), in the event that 
the veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed. In the event that the 
veteran has suffered service-connected blindness with 5/200 
visual acuity or less and (1) has also suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 30 percent or more 
disabling, the next-higher rate shall be allowed, but not to 
exceed $3,426.00, or (2) has also suffered service- connected 
total deafness in one ear or service-connected anatomical 
loss or loss of use of one hand or one foot, the next 
intermediate rate shall be allowed, but not to exceed 
$3,426.00. In the event that the veteran has suffered 
service-connected blindness, having only light perception or 
less, and has also suffered bilateral deafness (and the 
hearing impairment in either one or both ears is service 
connected) rated at 10 or 20 percent disabling, the next 
intermediate rate shall be allowed, but not to exceed 
$3,426.00. In the event the veteran has suffered the 
anatomical loss or loss of use of, or a combination of 
anatomical loss and loss of use, of three extremities, the 
next higher rate or intermediate rate, in no event to exceed 
$3,426.00.

Under 38 U.S.C.A. § 1114(r), authorizes additional 
compensation where any veteran, otherwise entitled to 
compensation authorized under subsection (o), at the maximum 
rate authorized under subsection (p), or at the intermediate 
rate authorized between the rates found in subsections (n) 
and (o) is also entitled to compensation at the rate 
authorized under subsection (k), if such veteran is in need 
of regular aid and attendance.

38 U.S.C.A. § 1114(s) applies in the cases of housebound 
veterans and is not applicable in the instant case.

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in 
addition to the statutory rates payable under 38 U.S.C.A. § 
1114(l) through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next-higher intermediate rate, or if 
already entitled to the next-higher intermediate rate, then 
to the next-higher statutory rate under 38 U.S.C.A. § 1114, 
but not above the (o) rate. The disability or disabilities 
independently ratable at 100 percent or more must be separate 
and distinct and involve different anatomical segments or 
bodily systems from the conditions establishing entitlement 
under 38 U.S.C.A. § 1114(l) through (n) or the intermediate 
rate provisions of 38 U.S.C.A. § 1114(o).

Similarly, 38 C.F.R. § 3.350(f)(3) provides that, in addition 
to the statutory rates payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or more will 
afford entitlement to the next-higher intermediate rate, or 
if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. § 
1114, but not above the (o) rate.  The disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions of 38 U.S.C.A. § 1114(o).

Having set forth the legal criteria, the Board will now 
evaluate the merits of the veterans claim. In doing so, the 
Board notes that the term "loss of use" of a hand or foot is 
defined at 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Here, the competent evidence of record fails to demonstrate 
loss of use of the left foot.  Indeed, while VA examination 
in June 2005 revealed functional limitation with respect to 
standing and walking, the veteran was able to walk without 
the use of assistive aids.  There was additional limitation 
of function due to pain.  The veteran had left knee range of 
motion from 0 to 90 degrees, and had left ankle motion from 0 
to 10 degrees, with additional limitation due to fatigue.  
While the left foot pathology prevented exercise, sports, and 
recreation, there was no limitation with respect to the 
activities of daily living.  

A subsequent VA neurologic examination performed in July 2005 
revealed abnormal muscle tone or bulk in the left leg.  
However, the function of the joints were not affected by any 
nerve disorder.  The veteran reported a functional loss of 
his leg, but the examination report again indicated no 
interference with his activities of daily living.  

Most recently, a VA outpatient treatment report dated in 
January 2006 revealed complaints that, when walking at home, 
or when barefoot, the veteran's left second toe did not quite 
hit the ground and felt "a little floppy."  Objectively, 
the veteran had no plantar flexion of the left second toe at 
the metacarpophalangeal joint His toe felt more stable with a 
toe crest pad to help buttress the toe with the ground.  

Again, based on the foregoing, there is no showing that no 
left leg function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  Rather, the competent evidence 
consistently indicates that the veteran was ambulating, and 
doing so without assistive devices other than a toe crest 
pad.  

The Board acknowledges the veteran's statements to the effect 
that he has loss of use of the left foot.  In this regard, 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

In the present case, the objective findings indicating that 
the veteran could ambulate and had effective function of the 
left knee and left ankle are found to be more probative than 
the veteran's statements of loss of use of the left foot.  

As loss of use of the left foot has not been shown, a grant 
of special monthly compensation on this basis is not possible 
here.  The record does not show, and the veteran has not 
claimed, any other bases for a grant of special monthly 
compensation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Special monthly compensation based on loss of use of the left 
foot is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


